Name: Commission Regulation (EC) No 2277/2003 of 22 December 2003 amending Annexes I and II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international trade;  marketing;  cultivation of agricultural land;  foodstuff;  agricultural activity
 Date Published: nan

 Important legal notice|32003R2277Commission Regulation (EC) No 2277/2003 of 22 December 2003 amending Annexes I and II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 336 , 23/12/2003 P. 0068 - 0074Commission Regulation (EC) No 2277/2003of 22 December 2003amending Annexes I and II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), and in particular the second indent of Article 13 thereof,Whereas:(1) The lists of feed materials, feed additives, certain substances used in animal nutrition and processing aids used in feedingstuffs laid down in Annex II, parts C and D of Regulation (EEC) No 2092/91 have been reviewed, in accordance with point 4.15 of Annex I, part B to that Regulation.(2) Certain conventional feed materials from plant origin are not needed any more in organic farming at Community level. However, most of the conventional feed materials and in particular protein crops are still indispensable, at least in some Member States. Moreover, conventional milk by-products are still necessary in organic farming and further minerals are required to ensure the welfare of organically-reared livestock.(3) The use of certain preservatives is only allowed in organic farming as feed additives for silage. The use of those substances however is also required in some Member States to preserve crops. Moreover, for technological reasons, further feed additives from the group of binders, anti-caking agents and coagulants are needed.(4) The lists of feed materials and feed additives should be amended accordingly.(5) Harmonised rules for organic livestock production are quite recent. The gene pool of the different organically reared livestock species is still small. Moreover, in the particular case of poultry, the production systems comprise different stages, which are usually managed by different specialised sectors. Due to the complexity of those systems, the whole organic poultry production cycle has not been completed yet by any Member State. In order to ensure enough biodiversity of organically reared livestock and to facilitate the development of the organic livestock production, there is a need to extend the transitional period when conventional animals can be brought into the organic farming system.(6) For supplementing natural growth and for the renewal of a herd or flock, particular attention has to be paid to conventional breeds in danger of being lost to farming.(7) One of the principles of the organic farming system is to ensure a connection between livestock production and arable land. For all organically reared animal species, feed should come primarily from the organic farm unit itself or in case this is not feasible, be produced in cooperation with other organic farms.(8) Annexes I and II to Regulation (EEC) No 2092/91 should therefore be amended accordingly.(9) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up in accordance with Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EEC) No 2092/91 are amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198,22.7.1991, p. 1; Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).ANNEX1. Annex I, part B to Regulation (EEC) No 2092/91 is amended as follows:(a) point 3.4 is replaced by the following:"By way of a second derogation, when a herd or flock is constituted for the first time and organically reared animals are not available in sufficient numbers, non-organically reared livestock may be brought into an organic livestock production unit, subject to the following conditions:- pullets for the production of eggs must not be more than 18 weeks old,- poultry for meat production must be less than three days old,- young buffalo for breeding purposes must be less than six months old,- calves and foals for breeding purposes must be reared according to the rules of this Regulation as soon as they are weaned and in any case they must be less than six months old,- lambs and kids for breeding purposes must be reared according to the rules of this Regulation as soon as they are weaned and in any case must be less than 60 days old,- piglets for breeding purposes must be reared according to the rules of this Regulation as soon as they are weaned and they must weigh less than 35 kg.";(b) point 3.5 is replaced by the following:"This derogation, which must be authorised beforehand by the inspection authority or body, applies for a transitional period expiring on 31 December 2004.";(c) point 3.6 is replaced by the following:"By way of a third derogation, the renewal or reconstitution of the herd or flock shall be authorised by the control authority or body when organically reared animals are not available, and in the following cases:(a) high mortality of animals caused by health or catastrophic circumstances;(b) pullets for egg production no more than 18 weeks old;(c) poultry for meat production less than three days old;(d) piglets for breeding purposes, as soon as they are weaned, of a weight less than 35 kg.Cases (b), (c) and (d) are authorised for a transitional period expiring on 31 December 2004.";(d) point 3.10 is replaced by the following:"These percentages may be increased, up to 40 % following the opinion and agreement of the inspection authority or body, in the following special cases:- when a major extension to the stockfarm is undertaken,- when a breed is changed,- when a new livestock specialisation is developed,- when breeds are in danger of being lost to farming. Animals of those breeds must not necessarily be nulliparous.";(e) point 4.3 is replaced by the following:"Furthermore, livestock must be reared in accordance with the rules set out in this Annex, using feed from the unit or, when this is not possible, using feed from other units or enterprises subject to the provisions of this Regulation. Moreover, in the case of herbivores, except during the period each year when the animals are under transhumance, at least 50 % of the feed shall come from the farm unit itself or in case this is not feasible, be produced in cooperation with other organic farms.";(f) point 4.8 is replaced by the following:"By way of a derogation from paragraph 4.2, for a transitional period expiring on 24 August 2005, the use of a limited proportion of conventional feedingstuffs is authorised where farmers can show to the satisfaction of the inspection body or authority of the Member State that they are unable to obtain feed exclusively from organic production. The maximum percentage of conventional feedingstuffs authorised per year is 10 % in the case of herbivores and 20 % for other species. These figures shall be calculated annually as a percentage of the dry matter of feedingstuffs from agricultural origin. The maximum percentage authorised of conventional feedingstuffs in the daily ration, except during the period each year when the animals are under transhumance, must be 25 % calculated as a percentage of the dry matter.'";(g) point 4.10 is deleted;(h) point 4.17 is replaced by the following:"Only products listed in Annex II, part D, sections 1.3 (enzymes), 1.4 (microorganisms), 1.5 (preservatives), 1.6 (binders, anti-caking agents and coagulants), 1.7 (antioxidant substances), 1.8 (silage additives), 2 (certain products used in animal nutrition) and 3 (processing aids in feedingstuffs) can be used in animal feeding for the purposes indicated in respect to the abovementioned categories. Antibiotics, coccidiostatics, medicinal substances, growth promoters or any other substance intended to stimulate growth or production shall not be used in animal feeding."2. Annex II, part C to Regulation (EEC) No 2092/91 is replaced by the following:"1. Feed materials from plant origin1.1. Cereals, grains, their products and by-products. Only the following substances are included in this category:oats as grains, flakes, middlings, hulls and bran; barley as grains, protein and middlings; rice germ expeller; millet as grains; rye as grains and middlings; sorghum as grains; wheat as grains, middlings, bran, gluten feed, gluten and germ; spelt as grains; triticale as grains; maize as grains, bran, middlings, germ expeller and gluten; malt culms; brewers' grains.1.2. Oil seeds, oil fruits, their products and by-products. Only the following substances are included in this category:rape seed, expeller and hulls; soya bean as bean, toasted, expeller and hulls; sunflower seed as seed and expeller; cotton as seed and seed expeller; linseed as seed and expeller; sesame seed as expeller; palm kernels as expeller; pumpkin seed as expeller; olives, olive pulp; vegetable oils (from physical extraction).1.3. Legume seeds, their product and by-products. Only the following substances are included in this category:chickpeas as seeds, middlings and bran; ervil as seeds, middlings and bran; chickling vetch as seeds submitted to heat treatment, middlings and bran; peas as seeds, middlings, and bran; broad beans as seeds, middlings and bran; horse beans as seeds middlings and bran, vetches as seeds, middlings and bran and lupin as seeds, middlings and bran.1.4. Tuber, roots, their products and by-products. Only the following substances are included in this category:sugar beet pulp, potato, sweet potato as tuber, potato pulp (by-product of the extraction of potato starch), potato starch, potato protein and manioc.1.5. Other seeds and fruits, their products and by-products. Only the following substances are included in this category:carob, carob pods and meals thereof, pumpkins, citrus pulp; apples, quinces, pears, peaches, figs, grapes and pulps thereof; chestnuts, walnut expeller, hazelnut expeller; cocoa husks and expeller; acorns.1.6. Forages and roughages. Only the following substances are included in this category:lucerne, lucerne meal, clover, clover meal, grass (obtained from forage plants), grass meal, hay, silage, straw of cereals and root vegetables for foraging.1.7. Other plants, their products and by-products. Only the following substances are included in this category:molasses, seaweed meal (obtained by drying and crushing seaweed and washed to reduce iodine content), powders and extracts of plants, plant protein extracts (solely provided to young animals), spices and herbs.1.8. The following feed materials may be used until 30 June 2004: rice as grain, rice broken, rice bran, rye feed, rye bran, turnip rape seed expeller, turnip rape seed hulls and tapioca.2. Feed materials from animal origin2.1. Milk and milk products. Only the following substances are included in the category:raw milk as defined in Article 2 of Directive 92/46/EEC(1), milk powder, skimmed milk, skimmed-milk powder, buttermilk, buttermilk powder, whey, whey powder, whey powder low in sugar, whey protein powder (extracted by physical treatment), casein powder, lactose powder, curd and sour milk.2.2. Fish, other marine animals, their products and by-products. Only the following substances are included in the category:fish, fish oil and cod-liver oil not refined; fish molluscan or crustacean autolysates, hydrolysate and proteolysates obtained by an enzyme action, whether or not in soluble form, solely provided to young animals. Fish meal.2.3. Eggs and egg products for use as poultry feed, preferably from the same holding.3. Feed materials from mineral originOnly the following substances are included in this category:Sodium:unrefined sea saltcoarse rock saltsodium sulphatesodium carbonatesodium bicarbonatesodium chloride;Potassium:potassium chloride;Calcium:lithotamnion and maerlshells of aquatic animals (including cuttlefish bones)calcium carbonatecalcium lactatecalcium gluconate;Phosphorus:defluorinated dicalcium phosphatedefluorinated monocalcium phosphatemonosodium phosphatecalcium-magnesium phosphatecalcium-sodium phosphate;Magnesium:magnesium oxide (anhydrous magnesia)magnesium sulphatemagnesium chloridemagnesium carbonatemagnesium phosphate;Sulphur:sodium sulphate.Bone dicalcium phosphate precipitate may be used until 30 June 2004."3. Annex II, part D to Regulation (EEC) No 2092/91 is replaced by the following:"1. Feed additives1.1. Trace elements. Only the following substances are included in this category:E1 Iron:ferrous (II) carbonateferrous (II) sulphate monohydrate and/or heptahydrateferric (III) oxide;E2 Iodine:calcium iodate, anhydrouscalcium iodate, hexahydratesodium iodide;E3 Cobalt:cobaltous (II) sulphate monohydrate and/or heptahydratebasic cobaltous (II) carbonate, monohydrate;E4 Copper:copper (II) oxidebasic copper (II) carbonate, monohydratecopper (II) sulphate, pentahydrate;E5 Manganese:manganous (II) carbonatemanganous oxide and manganic oxidemanganous (II) sulfate, mono- and/or tetrahydrate;E6 Zinc:zinc carbonatezinc oxidezinc sulphate mono- and/or heptahydrate;E7 Molybdenum:ammonium molybdate, sodium molybdate;E8 Selenium:sodium selenatesodium selenite.1.2. Vitamins, provitamins and chemically well defined substances having a similar effect. Only the following substances are included in this category:Vitamins authorised under Directive 70/524/EEC(2):- preferably derived from raw materials occurring naturally in feedingstuffs, or- synthetic vitamins identical to natural vitamins only for monogastric animals.By derogation from the first subparagraph, and during a transitional period ending on 31 December 2005, the competent authority of each Member State may authorise the use of synthetic vitamins of types A, D and E for ruminants in so far as the following conditions are met:- the synthetic vitamins are identical to the natural vitamins, and- the authorisation issued by the Member States is founded on precise criteria and notified to the Commission.Producers may benefit from this authorisation only if they have demonstrated to the satisfaction of the inspection body or authority of the Member State that the health and welfare of their animals cannot be guaranteed without the use of these synthetic vitamins.1.3. Enzymes. Only the following substances are included in this category:Enzymes authorised under Directive 70/524/EEC.1.4. Microorganisms. Only the following microorganisms are included in this category:microorganisms authorised under Directive 70/524/EEC.1.5. Preservatives. Only the following substances are included in this category:E 200 Sorbic acidE 236 Formic acidE 260 Acetic acidE 270 Lactic acidE 280 Propionic acidE 330 Citric acid.The use of lactic, formic, propionic and acetic acid in the production of silage shall be only permitted when weather conditions do not allow for adequate fermentation.1.6. Binders, anti-caking agents and coagulants. Only the following substances are included in this category:E 470 Calcium stearate of natural originE 551b Colloidal silicaE 551c KieselgurE 558 BentoniteE 559 Kaolinitic claysE 560 Natural mixtures of stearites and chloriteE 561 VermiculiteE 562 SepioliteE 599 Perlite.1.7. Antioxidant substances. Only the following substances are included in this category:E 306 Tocopherol-rich extracts of natural origin1.8. Silage additives. Only the following substances are included in this category:as from 19 October 2004, enzymes, yeasts and bacteria authorised by Regulation (EC) No 1831/2003 on additives for use in animal nutrition.2. Certain products used in animal nutritionOnly the following products are included in this category:brewer's yeasts.3. Processing aids used in feedingstuffs3.1. Processing aids for silage. Only the following substances are included in this category:- sea salt, coarse rock salt, whey, sugar, sugar beet pulp, cereal flour and molasses,- up to 18 October 2004, enzymes, yeasts, and lactic, acetic, formic, and propionic bacteria."(1) OJ L 268, 14.9.1992, p. 1.(2) OJ L 270, 14.12.1970, p. 1. Directive 70/524/EEC will be repealed with effect from 19.10.2004. From that date, Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (OJ L 268, 18.10.2003, p. 29) shall apply.